Luke, J.
A conviction of the offense of larceny from the house was fully supported by the evidence; the verdict has the approval of the trial judge, and the defendants had a legal trial. It was not error to over*346rule the motion for a new trial, which was based only upon the usual general grounds.
Decided March 7, 1922.
Indictment for larceny from house; from Pulaski superior court — Judge Graham. November 12, 1921.
D. R. Pearce, H. F. Lawson, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.

■Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.